Citation Nr: 1549233	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent on an extraschedular basis for a left thumb disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1988 to February 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Regional Office (RO) in Salt Lake City, Utah, that granted service connection and assigned a noncompensable rating for a left thumb disorder.  The Veteran timely appealed this decision.  In August 2013, the RO granted an increase to 10 percent for this service-connected disability, effective March 1, 2011.  

In April 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in February 2015, and denied a schedular rating in excess of 10 percent for this left thumb disorder, but remanded this issue for consideration in the first instance by the Director, Compensation Service on an extraschedular basis.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran cannot use tools with his left hand (non-dominant hand) that also require use of the thumb, and this interferes with his work as a mechanical technician for large machines.

2.  Functional loss and additional limitation of range of motion for the left thumb result in less movement than normal, weakened movement, pain on movement, and atrophy of disuse.


CONCLUSION OF LAW

The criteria for a separate extraschedular rating of 10 percent, and no higher, for a left thumb disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, 4.73, Diagnostic Code 5228 (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Extraschedular Rating for Left Thumb Disorder

The Court has set forth a three-step analysis for analyzing extraschedular rating issues.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Thun, 
22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and no referral is required.  

In the second step, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116.  

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In this case, the referral to the Director of VA Compensation Service was accomplished in the February 2015 Board Remand.  The Director of VA Compensation Service considered an extraschedular rating in September 2015.  The issue of extraschedular rating for a left thumb disorder has been adjudicated, and the case has been returned to the Board for appellate adjudication of the extraschedular rating issue.  The Board has jurisdiction to review determinations of the Director, Compensation Service or Undersecretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009).

As noted above, the issue of entitlement to a schedular rating in excess of 10 percent for service-connected left thumb disorder has been subject to a prior Board decision.  See February 2015 Board Decision.  Thus, at this time, the Board need only determine whether a separate rating may be assigned for the service-connected left thumb disorder on an extraschedular basis.  In February 2015, the Board determined that this case suggested an exceptional or unusual disability picture with interference with employment that may render impractical the application of regular schedular standards.  The Board remanded the issue on appeal for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

In September 2015, the Director, Compensation Service denied entitlement to an increased disability rating for the Veteran's left thumb disorder on an extraschedular basis as the evidence did not demonstrate that the symptomatology consistently associated with the Veteran's disability was not wholly contemplated by the criteria utilized to assign the current evaluation, and thus, entitlement to an extraschedular evaluation was not established for any time period.

After a complete review of the entire record, the Board finds that the Veteran's left thumb disorder symptomatology is not adequately contemplated by the schedular rating criteria and an additional 10 percent rating is warranted on an extraschedular basis.  

Regarding the first step of the extraschedular analysis, the evidence is in equipoise on the question of whether the schedular criteria are adequate to rate the left thumb disorder.  In evaluating the initial rating appeal on an extraschedular basis, the Board has considered the symptoms and functional impairment pertaining to the left thumb disorder as shown by the lay and medical evidence of record.  

The Veteran received a general VA examination in November 2010, which was performed prior to his separation from service in February 2011.  During this examination, the Veteran endorsed left hand pain at the base of his thumb since 2008.  The examiner noted that the Veteran does wear a brace daily as needed, and that he had some difficulty with gripping tools and using his thumb for opposition.  Physical examination revealed that his left hand was normal in appearance with no erythema, swelling, or deformity.  No thenar or hyperthenar atrophy was evident.  There was some tenderness over the first carpometacarpal joint.  He had normal grip of all fingertips reaching the proximal palmar crease.  However, there was some difficulty with thumb opposition to the little finger and ring finger, which were 1 centimeter from the thumb.  There was no instability noted in the finger joints.  Multiple trials revealed no additional motion limitation.  Strength and coordination were found to be unimpaired, and no fatigue or endurance limitations were observed.  The diagnosis was osteoarthritis of the first carpometacarpal joint with some difficulty related to thumb opposition and gripping.  Use of tools and repetitive gripping was impaired.  There was daily activity impairment, however, no further impairment due to flares was found.

On VA examination in June 2013, the Veteran endorsed worsening symptoms of pain, weakening ability to grip, and decreased movement in his left thumb.  He said that flare ups occurred with repetitive use, and the resulting pain would last for the rest of the day.  His pain was only relieved with resting the joint, avoiding its use, and taking over-the-counter pain relief medication.  The Veteran explained that he cannot use tools with his left hand that also require use of the thumb, and that this interfered with his work as a mechanical technician for large machines.  The examiner noted that the Veteran is right-hand dominant.  Range of motion measurements revealed that before and after repetitive use testing the Veteran had the ability to oppose his thumb, but that there was a gap between the thumb pad and the fingers of less than 2 inches.  Pain was noted to occur at a gap of less than 1 inch.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  Functional loss and additional limitation of range of motion for the left thumb resulted in less movement than normal, weakened movement, pain on movement, and atrophy of disuse.  There was no tenderness or pain to palpation for joints or soft tissue of either hand.  The Veteran's left hand grip was 4/5.  There was no ankylosis of the thumb or fingers.  The Veteran also did not have any scars related to his left thumb.  

Other pertinent physical findings related to the left thumb included a gap of 1 centimeter between the left thumb and ring finger, and a gap of 2.5 centimeters between the left thumb and little finger-all with no change after repetition for range of motion.  The examiner also noted that the Veteran had limited extension of his left thumb from 0 to 45 degrees compared to his right thumb's extension from 0 to 90 degrees.  The Veteran was not found to use any assistive devices, and there was no functional impairment of his left thumb such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Radiographic imaging studies found degenerative or traumatic arthritis of the left thumb.  There were no other significant diagnostic test findings or results.  The examiner noted that the Veteran's left thumb disorder resulted in the functional impact of affecting his ability to work due pain, limited use of tools, grip difficulty, impaired ability to perform resective movements, impaired fine motor control with left thumb use, and weak pinching.

During his Board hearing in April 2014, the Veteran endorsed symptoms of left thumb pain and weakened grip.  He explained that because of these symptoms they made it harder for him to perform the tasks required in his job.  The Veteran also stated that because of the way one of his regularly used tools is made, he always has to use his left hand even though he would prefer to use his right.  He also clarified that he can grip this tool, but that it causes him pain.  

The Veteran is competent to report symptomatology relating to his left thumb pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Competent evidence concerning the nature and extent of the Veteran's disability has also been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

The Veteran was found to have a 10 percent rating for his left thumb disorder for limitation of motion and arthritis.  This level of disability exactly reflects the symptomatology of the Veteran's left thumb disorder based on the evidence of record, and contemplated both his painful range of motion and arthritis.  Schedular ratings are intended to compensate for average impairment in earning capacity caused by a service-connected disability.  38 C.F.R. § 4.1.  The 10 percent rating assigned does that based on the Veteran's symptomatology.  His difficulty was with gripping, making repetitive movements, weak pinching and less motor control, but any impact these had on his employment has been compensated in the 10 percent rating assigned.  

Turning to the second step of the extraschedular analysis, the Board next finds that the evidence is at least in equipoise on the question of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  "A governing norm" is a finding that the case presents such an unusual disability picture "with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

In this case, the evidence is at least in equipoise on the question of whether the disability picture of the Veteran's left thumb disorder exhibits other related factors as to render impractical the application of the regular schedular standards.  Specifically, the November 2010 VA examiner assessed that the left thumb disorder does impact the Veteran's activities of daily living.  The June 2013 VA examiner noted that the Veteran's left thumb disability resulted in the functional impact of affecting his ability to work due to the symptoms previously described by the Veteran.

The Board further finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 10 percent, but no greater than 10 percent, for symptoms and impairment associated with left thumb disorder, for the entire period of the initial rating appeal.  The left thumb disorder causes pain, limited use of tools, grip difficulty, impaired ability to perform repetitive movements, impaired fine motor control with left thumb use, and weak pinching.  In assigning the extraschedular rating of 10 percent in this case, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  See 38 C.F.R. § 4.21 (2015) (rating regulations do not require that all cases show all findings specified by the Rating Schedule, but it is important to show the disability and to coordinate rating with impairment of function).  

In this particular case, while the evidence supports a finding of some interference with this Veteran's sedentary employment as a mechanical technician for large machines, the interference in this case is limited to some degree of inability to perform physically due to pain, limited use of tools, grip difficulty, impaired ability to perform repetitive movements, impaired fine motor control with left thumb use, and weak pinching in his left thumb in a work environment, rather than such inability in other employment environments where such inabilities may be more impairing.  Additionally, the evidence shows that the additional impairment caused the left thumb disorder to impact only specific functions of the Veteran's employment.  The evidence does not include quantifiable monetary loss or even generally measurable job position or status changes to show more severe related factors than would be recognized by a 10 percent extraschedular rating.  

The Board notes that the Veteran's schedular left thumb disorder disability warrants only a 10 percent schedular rating; the assignment of an extraschedular disability rating is assigned to recognize the impairment in addition to the schedular rating.  The physical impairment is measured and rated as part of the schedular rating for a left thumb disorder.  The left thumb disorder causes pain, limited use of tools, grip difficulty, impaired ability to perform repetitive movements, impaired fine motor control with left thumb use, and weak pinching.  The schedular disability rating of 10 percent in this Veteran's case (based on measurements between the left thumb and fingers) includes some recognition of measurable use, rated as part of the schedular criteria for a 10 percent rating, and cannot also serve as the basis for an extraschedular rating without violating the rule against pyramiding at 38 C.F.R. § 4.14 (2015); therefore, the amount of limitation of function that can be recognized as purely extraschedular, that is, that limits physical activity due to some difficulty with gripping tools and using his thumb for opposition, is limited to that unique impairment in his specific occupation as a mechanical technician and specific employment experience.  

The additional symptoms and impairment that are associated with the left thumb disorder are not encompassed in a 10 percent schedular rating, as such symptoms and limitations similar to limitation of motion alone do not even warrant a 10 percent rating.  The symptoms manifested by the Veteran's disability include additional impairment resulting from the left thumb disorder, the sole symptom of pain involved in the ability to oppose his thumb with a gap between the thumb pad and the fingers of less than 2 inches would render no more than a 10 percent rating. 

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating for symptoms and impairment associated with the left thumb disorder, but no higher, has been approximated for the entire rating period.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).  The 10 percent extraschedular rating under 38 C.F.R. § 3.321(b) is to be assigned in addition to, and separately rated apart from, any schedular rating percentage assigned for left thumb disorder under 38 C.F.R. § 4.97.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, while the Veteran is service connected for other disabilities, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The Board has considered evidence of interference with employment in awarding an extraschedular evaluation under 38 C.F.R. § 3.321(b), as discussed above.  A different form of extraschedular rating, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), is not raised by the Veteran or the evidence of record.  A TDIU, while a form of extraschedular rating, involves different factual questions than the extraschedular rating issue decided in this Board decision.  See 38 C.F.R. § 4.16 (2015) (inability to obtain or maintain substantially gainful employment due to all service-connected disabilities).  In the present appeal, the Board finds that the issue of a TDIU has not been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); 38 C.F.R. § 4.16.  Indeed, as noted above, the June 2013 VA examination report indicated that the Veteran is fully employed as a mechanical technician.  In short, the Veteran has not alleged, and record does not otherwise indicate, that the Veteran is unable to secure or follow substantially gainful employment due to service-connected disabilities.




Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in November 2010 and June 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2015.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A separate 10 percent rating on an extraschedular basis for a left thumb disorder is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


